UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1725



ROBERT EMERSON LAMB,

                Plaintiff - Appellant,

          v.


MICHAEL J. ASTRUE, Commissioner,

                Defendant -    Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:07-cv-000082-RBS-TEM)


Submitted:   August 21, 2008                 Decided:   August 25, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Emerson Lamb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Emerson Lamb appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint and

dismissing    it    for   failure   to   state   a   claim   under   28   U.S.C.

§ 1915(e)(2)(B)(ii) (2000) because it was not filed in a timely

manner.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Lamb v. Astrue, No. 4:07-cv-00082-RBS (E.D. Va. June 19,

2008).     We deny his motion to expedite as moot.           We dispense with

oral     argument   because   the    facts   and     legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                      AFFIRMED




                                         2